Case 1:20-cv-00320-JMS-DML Document 28 Filed 04/23/20 Page 1 of 2 PageID #: 135




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                               )
                                                )
 Plaintiff,                                     )
                                                )
 v.                                             )       Case No. 1:20-cv-00320-JMS-DML
                                                )
 CARMEL CLAY SCHOOLS, et al.,                   )
                                                )
 Defendants.                                    )


                      UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO RESPOND TO DEFENDANT CHRIS PLUMB’S MOTION TO DISMISS


         Comes now Plaintiff Gabriela Nieves, by counsel, and pursuant to S.D. Ind. L.R. 6-1,

 respectfully requests an extension of thirty days within which to prepare and file her response to

 Defendant Chris Plumb’s Motion to Dismiss, and in support thereof states as follows:

        1.        On April 20, 2020, Defendant Chris Plumb filed a Motion to Dismiss for Failure

 to State a Claim [Dkt. 26] and a Memorandum of Law in support thereof [Dkt. 27].

        2.        Pursuant to S.D. Ind. L.R. 7-1(c)(2), Plaintiff’s response is due on or before May

 11, 2020. An extension of 30 days would render a new deadline of June 10, 2020.

        3.        Ms. Nieves requires additional time to respond to Mr. Plumb’s Motion because it

 asserts that Mr. Plumb was acting within the scope of his employment with Carmel Clay Schools

 and is therefore immune from suit for negligence. To adequately and accurately respond to this

 argument, Ms. Nieves’s attorneys are working with opposing counsel to schedule the deposition

 of Mr. Plumb. As of the writing of this Motion, proposed dates for the deposition (which will

 take place via Zoom) are May 5, 7, or 8, 2020. An extension of thirty days will allow Ms.
Case 1:20-cv-00320-JMS-DML Document 28 Filed 04/23/20 Page 2 of 2 PageID #: 136




 Nieves’s attorneys to obtain and review the transcript, process the information learned during

 Mr. Plumb’s deposition, and conduct any additional research arising therefrom.

        4.          Counsel for Mr. Plumb has been contacted about this extension and has no

 objection to it.

        WHEREFORE Plaintiff Gabriela Nieves respectfully moves the Court for an extension of

 time of thirty days, to and including June 10, 2020, within which to respond to Defendant Chris

 Plumb’s Motion to Dismiss.

                                                Respectfully submitted,

                                                s/ Jessica A. Wegg
                                                Jessica A. Wegg, No. 28693-49
                                                Jonathan Little, No. 27421-49
                                                SAEED & LITTLE, LLP
                                                #189 – 133 West Market Street
                                                Indianapolis, IN 46204
                                                (317) 721-9214
                                                jessica@sllawfirm.com
                                                jon@sllawfirm.com

                                     CERTIFICATE OF SERVICE

         I certify that the foregoing paper or pleading was filed with the Court on April 23, 2020

 using the CM/ECF System. Service will be made on all registered counsel of record by operation

 of the same.

                                                s/ Jessica Wegg
